
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2



J. Gordon Beittenmiller


COMFORT SYSTEMS USA, INC.
2000 Equity Incentive Plan


Restricted Stock Award Agreement


Comfort Systems USA, Inc.
777 Post Oak Blvd, 5th Floor
Houston, TX 77056

Ladies and Gentlemen:

        The undersigned (i) acknowledges that he has received an award (the
"Award") of restricted stock from Comfort Systems USA, Inc., a Delaware
corporation (the "Company") under the 2000 Equity Incentive Plan (the "Plan"),
subject to the terms set forth below and in the Plan; (ii) further acknowledges
receipt of a copy of the Plan as in effect on the date hereof; and (iii) agrees
with the Company as follows:

1.Effective Date.    This Agreement shall take effect as of June 8, 2004, which
is the date of grant of the Award.

2.Shares Subject to Award.    The Award consists of 50,000 shares (the "Shares")
of common stock of the Company ("Stock"). The undersigned's rights to the Shares
are subject to the restrictions described in this Agreement and the Plan (which
is incorporated herein by reference with the same effect as if set forth herein
in full) in addition to such other restrictions, if any, as may be imposed by
law.

3.Meaning of Certain Terms.    Except as otherwise expressly provided, all terms
used herein shall have the same meaning as in the Plan. The term "vest" as used
herein with respect to any Share means the lapsing of the restrictions described
herein and in the Plan with respect to such Share.

4.Nontransferability of Shares.    The Shares acquired by the undersigned
pursuant to this Agreement shall not be sold, transferred, pledged, assigned or
otherwise encumbered or disposed of except as provided below and in the Plan.

5.Forfeiture Risk.    Except as provided in Section 7(b) of this Agreement, if
the undersigned ceases to be employed by the Company and its subsidiaries for
any reason, including death, any then unvested Shares acquired by the
undersigned hereunder shall be immediately forfeited. The undersigned hereby
(i) appoints the Company as the attorney-in-fact of the undersigned to take such
actions as may be necessary or appropriate to effectuate a transfer of the
record ownership of any such shares that are unvested and forfeited hereunder,
(ii) agrees to deliver to the Company, as a precondition to the issuance of any
certificate or certificates with respect to unvested Shares hereunder, one or
more stock powers, endorsed in blank, with respect to such Shares, and
(iii) agrees to sign such other powers and take such other actions as the
Company may reasonably request to accomplish the transfer or forfeiture of any
unvested Shares that are forfeited hereunder.

6.Retention of Certificates.    Any certificates representing unvested Shares
shall be held by the Company. The undersigned agrees that the Company may give
stop transfer instructions to the depository to ensure compliance with the
provisions hereof.

--------------------------------------------------------------------------------



7.Vesting of Shares.    The shares acquired hereunder shall vest in accordance
with the provisions of this Paragraph 7 and applicable provisions of the Plan,
as follows:

        (a)   If the Committee determines that, for the period from July 1, 2004
through June 30, 2005, the Company did not have positive earnings from its
continuing operations, all as determined and reported in accordance with
generally accepted accounting principles in the Company's regularly prepared
financial statements, Employee shall immediately and irrevocably forfeit all of
the Shares.

        (b)   If and only if the positive earnings goal in Section 7(a) has been
achieved, and provided that the undersigned is then, and since the date of grant
has continuously been employed by the Company or its subsidiaries, then the
Shares shall vest as follows:

12,500 Shares on August 5, 2005;

an additional 12,500 Shares on June 8, 2006;

an additional 12,500 Shares on June 8, 2007; and

an additional 12,500 Shares on June 8, 2008.

provided, however, that, not withstanding (a) or (b) above, any unvested Shares
that have not earlier been forfeited shall vest immediately in the event of
(i) a "Change in Control" as defined in the Employment Agreement dated
December 1, 2003 between the undersigned and the Company (the "Employment
Agreement") or (ii) the termination by the Company of executive without cause as
defined in the Employment Agreement.

8.Legend.    Any certificates representing unvested Shares shall be held by the
Company, and any such certificate shall contain a legend substantially in the
following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
COMPANY'S 2000 EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND COMFORT SYSTEMS USA, INC. COPIES
OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF COMFORT SYSTEMS
USA, INC.

As soon as practicable following the vesting of any such Shares the Company
shall cause a certificate or certificates covering such Shares to be delivered
to the undersigned.

9.Dividends, etc..    The undersigned shall be entitled to (i) receive any and
all dividends or other distributions paid with respect to those Shares of which
he is the record owner on the record date for such dividend or other
distribution, and (ii) vote any Shares of which he is the record owner on the
record date for such vote; provided, however, that any property (other than
cash) distributed with respect to a share of Stock (the "associated share")
acquired hereunder, including without limitation a distribution of Stock by
reason of a stock dividend, stock split or otherwise, or a distribution of other
securities with respect to an associated share, shall be subject to the
restrictions of this Agreement in the same manner and for so long as the
associated share remains subject to such restrictions, and shall be promptly
forfeited to the Company if and when the associated share is so forfeited; and
further provided, that the Administrator may require that any cash distribution
with respect to the Shares other than a normal cash dividend be placed in escrow
or otherwise made subject to such restrictions as the Administrator deems
appropriate to carry out the intent of the Plan. References in this Agreement to
the Shares shall refer, mutatis mutandis, to any such restricted amounts.

2

--------------------------------------------------------------------------------



10.Sale of Vested Shares.    The undersigned understands that he will be free to
sell any Share once it has vested, subject to (i) satisfaction of any applicable
tax withholding requirements with respect to the vesting or transfer of such
Share; (ii) the completion of any administrative steps (for example, but without
limitation, the transfer of certificates) that the Company may reasonably
impose; and (iii) applicable company policies and the requirements of federal
and state securities laws.

11.Certain Tax Matters.    The undersigned expressly acknowledges the following:


a.The undersigned has been advised to confer promptly with a professional tax
advisor to consider whether the undersigned should make a so-called "83(b)
election" with respect to the Shares. Any such election, to be effective, must
be made in accordance with applicable regulations and within thirty (30) days
following the date of this award. The Company has made no recommendation to the
undersigned with respect to the advisability of making such an election.

b.The award or vesting of the Shares acquired hereunder, and the payment of
dividends with respect to such shares, may give rise to "wages" subject to
withholding. The undersigned expressly acknowledges and agrees that his rights
hereunder are subject to his paying to the Company in cash (or by such other
means as may be acceptable to the Company in its discretion, including, if the
Committee so determines, by the delivery of previously acquired Stock or shares
of Stock acquired hereunder or by the withholding of amounts from any payment
hereunder) all taxes required to be withheld in connection with such award,
vesting or payment.


            Very truly yours,
 
 
 
 
 
 
/s/  J. GORDON BEITTENMILLER      

--------------------------------------------------------------------------------

J. Gordon Beittenmiller
The foregoing Restricted Stock Award Agreement is hereby accepted:
 
 
COMFORT SYSTEMS USA, INC.
 
 
By
 
/s/  WILLIAM F. MURDY      

--------------------------------------------------------------------------------


 
 
 
 
 
 
William F. Murdy
Chief Executive Officer
 
 

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2


J. Gordon Beittenmiller



Restricted Stock Award Agreement
